Citation Nr: 0101340	
Decision Date: 01/18/01    Archive Date: 01/24/01

DOCKET NO.  97-34 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel



INTRODUCTION

The appellant served on active duty from January 1971 to July 
1982.  He also served in the U.S. Air Force Reserves from 
1983 to 1995, and the exact dates for active duty for 
training and inactive duty for training during this period 
cannot be verified from the record.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 1997 rating decision of the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA), in which service connection was denied for a 
back condition.  

In a February 1999 decision, the RO denied a claim for 
service connection for a degenerative condition of the left 
knee.  In a statement dated July 1999, the appellant 
indicated that he wished to claim benefits for arthritis in 
both knees, and he requested an explanation of the denial of 
his claim for a knee condition.  The record does not indicate 
that any further adjudicatory action was taken with regard to 
the claim for service connection for a knee disorder; 
however, in a November 1999 statement the appellant indicated 
that he wished for his application for knee injury to be 
discontinued.  As the appellant has effectively withdrawn his 
appeal with regard to the claim for service connection for a 
knee condition, the Board finds no further case or 
controversy remains for consideration with regard thereto.  

The Board notes that the appellant's claim for service 
connection for hematuria is the subject of a remand which 
immediately follows the decision herein, in order to comply 
with the decision of the United States Court of Appeals for 
Veterans Claims (Court) in Manlincon v. West, 12 Vet. App. 
238, 240 (1999).  






FINDINGS OF FACT

1.  The appellant has not shown by a preponderance of the 
evidence that his current back disability is the result of a 
disease or injury incurred during active duty for training in 
the U.S. Air Force Reserves; nor has he shown by a 
preponderance of the evidence that his back disability is the 
result of an injury incurred during inactive duty for 
training in the U.S. Air Force Reserves.  

2.  The appellant does not have veteran status for VA 
benefits purposes for the periods of time in which he served 
on active duty for training and on inactive duty for training 
in the U.S. Air Force Reserves.  


CONCLUSION OF LAW

A back disability was not incurred in or aggravated by active 
duty for training or inactive duty for training.  38 U.S.C.A. 
§§ 101(2), 101(22), 101(24), 1110 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Although the appellant served honorably on active duty in the 
United States Air Force from 1971 to 1982, this claim for 
service connection is predicated on his subsequent service in 
the U.S. Air Force Reserves.  His specific contention is that 
he began to experience back pain and problems during reserve 
duty in 1994 or 1995, and that his current back disability, 
including lumbar spine disc disease, is related to reserve 
service.  

The exact dates of the appellant's periods of active duty for 
training and inactive duty for training cannot be verified 
from the record, although service personnel records indicate 
that following his separation from active duty in 1982, he 
had civilian status from August 1982 to July 1983.  After 
joining the reserves, he received points for active duty 
training and inactive duty training during every year from 
1983-1994.  He also received credit for training in May 1995 
and August 1995; however, the exact nature of the service 
during those periods cannot be verified from the record.  
Available personnel records show that the appellant was 
assigned to the United States Air Force Reserve retired list 
effective August 1995.  The appellant has asserted that he 
initially noticed back pain during weekend training duty in 
May 1994, and the record indicates that he received points 
for inactive duty for training during the period of April 
1994 to June 1994.  

Under the applicable law, a "veteran" is an individual who 
served in the active military, naval, or air service, and who 
was discharged or released therefrom under conditions other 
than dishonorable.  See 38 U.S.C.A. § 101(2) (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.1 (2000); see also Harris v. West, 
13 Vet. App. 509 (2000).  The term "active military, naval, 
or air service" includes active duty, any period of active 
duty for training during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in the line of duty, and any period of inactive 
duty training during which the individual concerned was 
disabled or died from an injury incurred or aggravated in 
line of duty. 38 U.S.C.A. §§  101(22), 101(24) (West 1991 & 
Supp. 2000).  

Active duty for training includes periods of full-time duty 
in the Armed Forces performed by Reserves for training 
purposes. 38 U.S.C.A. § 101(22).  Inactive duty includes 
other than full-time duty performed by the Reserves. 38 
U.S.C.A. § 101(23) (2000).

Once a claimant has carried his initial burden of 
establishing "veteran status," he is entitled to 
compensation for disability resulting from personal injury or 
disease contracted in the line of duty, or for aggravation of 
a preexisting injury or disease in the active military, 
naval, or air service.  See 38 U.S.C.A. § 1110 (West 1991 & 
Supp. 2000).  

In order to establish basic eligibility for VA benefits based 
upon active duty for training, there must be evidence that 
the individual concerned died or became disabled during the 
period of active duty for training.  See 38 U.S.C.A. 
§§ 101(2), 101(24), 1110; Mercado-Martinez v. West, 11 Vet. 
App. 415 (1998).  Further, in order to establish basic 
eligibility for such benefits based upon inactive duty for 
training, the appellant first has to establish by a 
preponderance of the evidence that he was disabled from an 
injury incurred or aggravated in the line of duty. See Laruan 
v. West, 11 Vet. App. 80, 84-86 (1998) (en banc) (holding 
that, because VA was created for the benefit of veterans, a 
person seeking veterans' benefits must bear the initial 
burden of establishing his or her veteran status) (rev'd on 
other grounds, D'Amico v. West, 12 Vet.App. 264 (1999)); See 
also Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

Additionally, until "veteran" status is established for a 
period of active duty for training or a period of inactive 
duty for training, the presumption of soundness and the 
presumption of aggravation are not for application.  See 
Laruan, supra; Paulson, supra.  

The Board notes that the RO denied the appellant's claim for 
service connection for a back disorder by finding that the 
claim was not well grounded.  During the pendency of the 
appellant's appeal, 38 U.S.C.A. § 5103, which concerns VA's 
duty to assist a claimant with the development of facts 
pertinent to his claim, has been substantially revised.  The 
revised law contains no "well grounded claim" requirement 
and instead requires more generally that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for benefits.  This 
assistance includes obtaining identified VA and private 
medical records, VA examinations, and medical opinions, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  In addition, the 
claimant and his representative must be notified when VA is 
unable to obtain all of the relevant records which are sought 
in conjunction with a claim.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(VCAA).  

The Board finds that these revisions are applicable to the 
claim on appeal as they are more favorable than the prior 
statutory provisions.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  As such, the Board will decide the claim 
in light of the revised statutes and it is found that the 
appellant will not be prejudiced thereby, as these statutes 
afford the appellant the potential for greater assistance in 
the development of his claim.  See also Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The record indicates that the available medical records 
include service medical records from the initial period of 
active duty, reserve service medical records and personnel 
records, and post-service medical treatment records from both 
VA and private physicians.  Most importantly, the record 
includes the initial outpatient and hospital treatment 
reports corresponding to the date on which the appellant 
initially sought treatment for back pain.  

The record does not include treatment reports from Dr. D., 
the appellant's chiropractor, although Dr. D. submitted a 
medical statement regarding treatment for knee and hip 
problems.  The existence of these records was identified at 
the time of a personal hearing before the undersigned Board 
Member.  In addition, the appellant has not been afforded a 
VA examination in conjunction with this claim and a medical 
opinion has not been sought.  In the Board's judgment, it is 
unnecessary to obtain the additional records from Dr. D. 
because there is ample evidence of record to establish that 
the appellant has a current back disability and that he 
received treatment for that disability.  Likewise, the Board 
finds that a VA medical examination is unnecessary because a 
current back disability is confirmed by the available 
evidence.  

The Board concludes there is no reasonable possibility that 
obtaining additional records from Dr. D. or providing the 
appellant with a VA examination would aid in substantiating 
his claim, as the evidence which might be obtained from those 
sources has already been included in the record.  It is 
further noted that the rationale for finding it unnecessary 
to obtain a medical opinion is discussed below in the 
Analysis portion of this decision.  

The Board also notes that through the issuance of a Statement 
of the Case and a Supplemental Statement of the Case, the 
appellant has been informed of the laws and regulations which 
are pertinent to his claim and he has received adequate 
notification of the evidence which is necessary to complete 
his claim.  In particular, the Board notes that in the March 
2000 Supplemental Statement of the Case, the appellant was 
notified that the medical evidence did not show that a back 
condition was incurred in or aggravated by military service.  
In light thereof, it is found that no further evidentiary 
development is warranted prior to the adjudication of the 
claim on appeal, and that the duty to assist under the VCAA, 
has been satisfied.  See also Robinette v. Brown, 8 
Vet.App. 69 (1995).  

Evidence

A separation examination for the appellant's period of active 
duty is not of record; however, the active duty service 
medical records are negative for complaint, treatment, or 
diagnosis of a back disorder and there is no documentation 
regarding a back injury.  The available reserve service 
medical records include reports of examinations dated July 
1983, November 1986, and November 1990.  On each occasion, 
the spine was clinically evaluated as normal and no back 
defects are indicated.  In addition, at the time of each 
examination the appellant reported that he did not now have 
and had never had recurrent back pain.  

Post-service treatment for back pain is initially shown in 
November 1995, at which time the appellant sought private 
treatment for a 3-4 month history of back problems.  
Complaints included back pain with radiation to both 
buttocks.  The examination report shows an impression of low 
back pain, clinical etiology ?, r/o osteoarthritis/herniated 
disc disease.  A November 1995 lumbar spine x-ray report 
shows an impression of mild degenerative changes and a slight 
leftward spinal tilt as described.  A December 1995 medical 
record shows that the appellant sought emergent care for back 
pain, and it was noted that he had experienced back pain ever 
since he had picked up a computer that day.  The diagnosis 
was lumbosacral strain, and a subsequent MRI report shows an 
impression of abnormal study with findings suggestive of disc 
disease.  A diagnosis of degenerative joint disease of the 
lumbosacral spine is also indicated in the private treatment 
records.  

In an April 1996 statement, J.B., M.D., indicated that he had 
first seen the appellant for back pain in November 1996 
(November 1995) and thereafter the appellant was seen for 
follow-up visits and was twice seen in the emergency room due 
to symptom exacerbation.  The record includes an undated 
"Certification of Health Care Provider" Form, which was 
completed by an unidentified health care provider.  The form 
indicates that the appellant was suffering from chronic low 
back pains secondary to lumbar disc herniations, currently 
relieved by medical therapy.  It was noted that the condition 
commended in approximately July/August 1995.  

VA outpatient treatment records, dated in 1999, show that the 
appellant was followed for degenerative disc disease of the 
lumbar spine.  An August 1999 neurosurgery clinic note shows 
assessments of herniated discs at L3-L4 and L5-S1, and it was 
noted that the appellant had a history of lumbar back pain 
since 1994 with progressively worsening symptoms since the 
time of a motor vehicle accident in March 1998.  He did not 
recall any specific traumatic event that started his back 
pain, but he indicated that it was a slow progression until 
1994 when lifting a computer was his first painful event.  

The record includes two lay statements which were submitted 
in support of the appellant's claim.  A fellow reservist 
indicated that he had full knowledge of appellant's back 
problems as the appellant discussed these back problems on 
several occasions and was taking some kind of pain 
medication.  According to this lay witness, while serving as 
an Air Force reservist, there was no such thing as "sick 
call."  It was noted that the appellant never expressed that 
he felt his condition warranted emergency attention, rather, 
he would complain about the back pain.  M. F., another fellow 
reservist, indicated that the appellant was experiencing back 
problems during service in the reserves and that he told the 
appellant to seek some kind of medical attention.  Mr. F. 
noted that there had to be an emergency condition in order to 
have received immediate medical attention while on reserve 
duty.  

In statements on appeal, the appellant has indicated that he 
was a member of the 926th Tactical Fighter Group, Naval Air 
Station, New Orleans, Louisiana, from 1983 to 1993, where he 
worked as a jet engine mechanic and as a crew chief.  On a 
February 1996 VA Form 21-526 (Veteran's Application for 
Compensation or Pension), the appellant indicated that he did 
not receive treatment for the claimed back disability while 
in service.  He stated that he had symptoms, but did not 
pursue them at that time.  In an October 1997 statement, he 
indicated that during his reserve duty he never stated that 
he had an emergency condition which required immediate 
medical attention; instead, he began to notice acute pain and 
some mild stiffness in his back during that time but that he 
felt that over-the-counter medication would suffice.  

At a hearing before the Board in October 2000, the appellant 
testified that he served in the Reserves from July 1983 to 
November 1995.  He reported that he first noticed low back 
pain during reserve duty in May 1994, at which time he was 
performing a preflight inspection on his aircraft.  He told a 
couple of friends that he was having low back pain, and he 
did not seek treatment at that time because he had to work a 
10-12 hour workday and there was not time to think about 
anything except his flight line duties.  After that weekend, 
he had additional weekend drills and he used medication for 
back pain in order to fulfill his duties.  

The appellant stated that he initially sought treatment from 
Dr. B., a private physician, in 1995.  He testified that he 
initially went to the hospital for back problems in 1995 
(after his retirement from the Reserves) when his back locked 
up on him while he was moving his computer in his den.  It 
was the appellant's feeling that his back problems are 
related to the physical work that he did in the Reserves in 
maintenance, which included putting his body in some unusual 
positions, standing a lot, operating a jack, and changing 
engines out.  He testified that he did not have any injuries 
as a civilian that would cause his back problems, and that he 
had back problems prior to the motor vehicle accidents which 
are noted in his medical records.  

Evidence submitted in support of the instant claim also 
includes a copy of a document entitled "Memorandum for all 
Reserve Medical Units/SG", from HQ USAF/REM in Washington, 
D.C., dated in January 1994.  The memorandum indicates that 
reserve medical units are not medical treatment facilities, 
and that during UTA's, all non-emergency medical care must be 
obtained from private health care providers.  The appellant 
submitted this memorandum in order to show that there would 
be no reserve medical records concerning his back condition 
because reserve unit medical treatment facilities are not 
adequately staffed or equipped to handle such medical 
situations.  

Analysis

As noted, the appellant contends that he initially noticed 
back problems during a period of weekend reserve training in 
May 1994, and that his back problems progressed in the 
remaining period of approximately 18 months that he served in 
the Reserves, during which time he had intermittent service 
for training purposes on weekends.  He contends that his 
current back disability (variously diagnosed as low back 
pain, lumbosacral strain, and disc disease) is related to a 
back injury incurred during a period of reserve duty 
training.  

Having reviewed the record, the Board has determined that 
service connection is not warranted for a back disorder.  
Specifically, the Board finds that the appellant has not 
shown by a preponderance of the evidence that his currently 
manifested back disability is the result of a disease or 
injury incurred or aggravated in the line of duty during a 
period of active duty for training; or that his current back 
disability is the result of an injury incurred during a 
period of inactive duty for training.  Importantly, there is 
no documentation or evidence of contemporaneous treatment for 
a back injury from either military or private sources dating 
to May 1994 (the date on which the appellant claims that he 
initially experienced back problems).  In addition, the 
record does not include documentation which indicates 
treatment for or diagnosis of back problems in relation to a 
back injury at any time during the appellant's period of 
reserve duty service, either during a period of active duty 
for training, inactive duty for training, or during a period 
of civilian status.  

The appellant concedes that he did not seek medical treatment 
for a back injury or back problems at any time during a 
reserve duty training period.  In fact, medical treatment for 
back problems is initially indicated in November 1995, or 
after the appellant was released from the reserves.  In 
December 1995, he sought treatment for back problems with 
complaints that he had experienced increased back pain ever 
since lifting a computer that day, and that the appellant 
gave a history of a reserve service back injury at the time 
of his initial treatment for back problems in November 1995, 
or at the time of his subsequent treatment for back problems 
at the time of a back injury in December 1995.  

The record includes lay statements indicating that during 
reserve duty training, the appellant complained of back 
problems to fellow servicemembers.  However, the lay 
witnesses did not suggest that a back injury or disability 
was incurred during a period of active duty for training or 
that a back injury was incurred during a period of inactive 
duty for training; furthermore, neither lay witness indicated 
contemporaneous knowledge of a back injury during a reserve 
training period.  

In light of the foregoing, the record lacks documentation 
which corroborates the appellant's contention that a back 
injury was incurred during in a period of reserve duty 
training.  Furthermore, he has indicated that there are no 
records in existence which would serve to provide such 
corroboration, and thus, additional evidentiary development 
would not aid in substantiating his claim.   

Although the appellant contends that his current back 
problems are related to his period of active duty service and 
the physical requirements thereof, as a layman he is not 
competent to offer opinions on medical causation and, 
moreover, the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Espiritu v. 
Derwinski, 2 Vet.App. 482 (1992).  As there is no evidence of 
any type of treatment for a back injury or back problems 
during the appellant's reserve service period, any opinion 
relating his current back problems to reserve duty service 
would be based on history as provided by the appellant, as 
opposed to objective documentation.  See LaShore v. Brown, 8 
Vet. App. 406, 409 (1995).  For this reason, the Board finds 
that there is no basis for obtaining a VA opinion regarding 
the etiology of the appellant's currently manifested back 
disorder, as there is no reasonable possibility that such an 
opinion could substantiate his claim.  

The Board recognizes the appellant's assertions that he could 
not receive treatment from the reserve medical unit while on 
reserve duty unless there was an emergency.  He has supported 
this assertion through the submission of lay statements and 
the January 1994 Memorandum which clearly states that all 
non-emergency medical care must be obtained from private 
health care providers; thus, the appellant would have been 
able to seek private health care in the event that he 
experienced a nonemergent back injury while on reserve duty.  
However, the appellant has repeatedly noted that he did not 
seek such treatment while on reserve duty because he was 
focused on the work which he needed to accomplish.  In the 
absence of any medical evidence indicating a back injury or 
treatment for back problems, either during an actual period 
of active or inactive reserve duty training or the interim 
periods during which time the appellant was in civilian 
status, the Board must conclude that the appellant has not 
present evidenced which indicates that he was disabled from a 
back injury incurred during training in the reserves.  

As discussed, service connection may be granted for a disease 
or injury incurred in or aggravated by a period of "active 
service."  In order for active duty for training or inactive 
duty for training to be characterized as "active duty" 
under the statutory provisions, the evidence must show that 
the appellant was disabled during such training from an 
injury incurred in or aggravated by the line of duty.  In 
this case, even assuming that the appellant injured his back 
during training, the evidence does not show that he was 
disabled as a result of any such injury or symptoms during 
the corresponding period of active duty for training or 
inactive duty for training.  See Mercado-Martinez, supra.  As 
such, no pertinent period of reserve service constitutes 
"active duty" for purposes of entitlement to compensation 
under Title 38.  

The Board has carefully weighed the evidence which has been 
presented with regard to the claim, with consideration of the 
fact that in light of the recently enacted provisions of the 
VCAA, a "claimant" is entitled to the benefit of the doubt 
where there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096, ___ (2000) 
(to be codified as amended at 38 U.S.C.A. § 5107).  However, 
the Board finds that the preponderance of the evidence weighs 
against a claim for service connection for a back disorder 
which is claimed as due to reserve duty service.  As such, 
the benefit of the doubt doctrine may not be favorably 
applied to this claim.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  

Therefore, the Board finds that the appellant has not 
established by a preponderance of the evidence that he is 
entitled to "veteran" status based on a back disability for 
a period of service in the U.S. Air Force Reserves .  As 
veteran status has not been established, the appellant is not 
eligible to receive VA disability compensation on the basis 
of his reserve service.  See Laruan, supra.  In light of the 
foregoing, service connection is not warranted for a back 
disorder, and the appellant's claim is accordingly denied.  


ORDER

Service connection is denied for a back disorder.  


REMAND

Having reviewed the record, the Board finds that the 
appellant has a claim for service connection for hematuria 
related to various urologic conditions which must be returned 
to the RO in order to ensure compliance with due process 
considerations.  The record indicates that the RO denied this 
claim in a March 2000 rating decision.  In a statement 
received at the RO in April 2000, the appellant indicated 
that the rating decision was inaccurate, and he specifically 
challenged portions of the rationale used in that decision.  
The Board concludes that the April 2000 statement must be 
accepted as a notice of disagreement with regard to the March 
2000 rating decision.  See Gallegos v. Gober, 14 Vet. 
App. 50, 56 (2000) (the only content requirement of an NOD is 
an expression of disagreement with the RO decision).  The 
record does not indicate that the appellant has been 
furnished with a Statement of the Case with regard to this 
issue.  

In Manlincon v. West, 12 Vet. App. 238, 240- 41 (1999), the 
Court held that in a case in which a appellant expressed 
disagreement in writing with an RO decision and the RO had 
not issued a Statement of the Case, the Board should remand 
the issue to the RO for the issuance of a Statement of the 
Case.  On remand, the RO will have the opportunity to furnish 
the veteran with a Statement of the Case with regard to this 
issue in accordance with the holding in Manlincon.  The RO 
will also have the opportunity to adjudicate this claim in 
light of the recently enacted provisions of the Veterans 
Claims Assistance Act of 2000.  

Accordingly, this claim is REMANDED for the following action:

The RO should furnish the appellant with 
a Statement of the Case with regard to 
the claim for service connection for 
hematuria.  This issue should not be 
returned to the Board unless a timely 
substantive appeal is filed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  Under applicable legal criteria, the claim must be 
afforded expeditious treatment by the RO.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  





The purpose of this remand is to ensure compliance with due 
process considerations.  The Board intimates no opinion as to 
the ultimate outcome of the claim on appeal as a disability 
manifested by hematuria.  



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals


 

